  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 1 of1 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 2 of2 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 3 of3 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 4 of4 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 5 of5 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 6 of6 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 7 of7 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 8 of8 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 9 of9 13
                                                             Page     of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 10 10
                                                             Page  of 13
                                                                      of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 11 11
                                                             Page  of 13
                                                                      of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 12 12
                                                             Page  of 13
                                                                      of 13
  Case
Case    5:14-fj-00005-HE Document
     1:11-cv-01590-LTS-HBP        205-2338Filed
                             Document           03/19/20
                                             Filed 11/20/13Page 13 13
                                                             Page  of 13
                                                                      of 13
